DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Amendment of 0201/2022.  Claim 1 has been amended and claim 2 cancelled.  Claim 1 is currently pending in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 02/01/2022, with respect to claim 2 as rejected under 35 USC 112 have been fully considered and are persuasive.  Examiner acknowledges that the cancellation of claim 2 renders the rejection of claim 2 moot. 
Applicant’s arguments with respect to claim(s) 1 regarding the feature of a motor fan directly attached to a face piece have been considered but are moot because the new ground of rejection does not rely on Farrugia for the matter challenged in the argument.  Examiner acknowledges that the motor fan of Farrugia is not directly attached to the facepiece thereof being instead displaced by way of a hose however respectfully points out that as detailed below, Simpson discloses a motor fan directly connected to a facepiece by way of the assembly of 5, 6 and 7 and facepiece 1 thereof, as shown in Figure 
Applicant's arguments filed 02/01/2022, with respect to claim 1, the feature of current being applied to the motor fan from the middle of exhalation and before internal pressure of the face piece reaches maximum exhalation pressure to inhalation have been fully considered but they are not persuasive. In the second page, second paragraph of remarks, Applicant raises the issue that Farrugia teaches applying current from the end portion of exhalation as described in lines 51-55 of Column 8.  Examiner respectfully points out that the claimed middle of exhalation is not required to be a temporal .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keith Simpson, US 4,886,056 in view of Farrugia et al., US 7,128,069.  Simpson discloses a breathing apparatus (the respirator of Figure 1 as per Column 4, lines 30-32) comprising a face piece (outer mask 1) for covering a part of or all of a face of a user (all of a face, being a full face mask as recited), an inhale valve (8) and an exhale valve (recited in Column 4, lines 54-62) attached to the face piece (as recited, mounted on 2 which is mounted within 1), a motor fan (the assembly of motor 7 and fan 6 as per Column 4, lines 42-48) directly attached to the face piece (as depicted in Figure 1; col. 4, lines 42-44) for supplying internal space (the recited interior of mask 1) of the face piece with external air (air being drawn through a canister and into the mask as recited) through the inhale valve (as per Column 5, lines 39-50, when the . 
Farrugia teaches a controller (microcontroller 14, shown in Figure 1 as per Column 6, lines 41-45) analogous to that of Simpson, being for controlling a motor fan (10 and 12) synchronously with 
Farrugia and Simpson are analogous in that both are from the field of powered breathing gas supply apparatus with breath-synchronized fan control.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the controller of Simpson to comprise a configuration to apply current to the motor fan so as to rotate the motor fan at extremely low speed from the middle of exhalation and before internal pressure of the face piece reaches a maximum exhalation pressure to inhalation as taught by Farrugia.  It would have been obvious to do so for the purpose as taught by Farrugia in Column 1, lines 10-14 of providing a smooth, comfortable pressure waveform.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


NED T. HEFFNER
Examiner
Art Unit 3785


/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                          

/VICTORIA MURPHY/Primary Examiner, Art Unit 3785